Citation Nr: 1122628	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  08-27 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from August 1943 to April 1944.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that, although this rating decision also established the appellant's entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318, the issue of entitlement to the additional benefits associated with a service-connected cause of death remain for appellate review.  The Board remanded the case for additional development in April 2010.  The requested development has been substantially completed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the appeal was obtained.

2.  The Veteran died in December 2007 as a result of pulmonary edema secondary to congestive heart failure.  

3.  A disease or injury which caused or contributed to the Veteran's death is not shown to have been a result of a service-connected disability nor any established event, injury, or disease during active service.


CONCLUSION OF LAW

A service-connected disability did not cause, hasten, or contribute substantially or materially to the Veteran's death; the criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the appellant in letters dated in February 2008 and July 2010.  The issue on appeal was readjudicated in a February 2011 supplemental statement of the case.  The VCAA letters notified the appellant of VA's responsibilities in obtaining information to assist in completing her claim and identified her duties in obtaining information and evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the Veteran's death), VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

The Board notes that the July 2010 VCAA letter substantially satisfied the provisions of 38 U.S.C.A. § 5103(a) and Hupp, supra.  At the time of the Veteran's death service connection was established for chronic brain syndrome, posttraumatic, with personality changes.  The record shows the appellant was adequately informed about the information and evidence not of record that was necessary to substantiate her claim, the information and evidence VA would seek to provide, and the information and evidence she was expected to provide. 

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in July 2010.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, in pertinent part, that a medical examination or opinion under the provisions of 38 U.S.C.A. § 5103A(d) is not required for DIC claims.  See Delarosa v Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The Veteran's death certificate shows he died as a result of pulmonary edema secondary to congestive heart failure at the Columbia, Missouri, VA Medical Center in December 2007.  The record shows the appellant was requested to provide additional information as to any treatment the Veteran had received pertinent to her claim, including by correspondence dated in July 2010.  Although she reported that the Veteran had received all of his care at VA medical facilities, she did not identify any specific, existing treatment records pertinent to her claim.  In light of the evidence of record, the Board finds there is no reasonable possibility that existing VA treatment records could substantiate the appellant's specific claim as to a possible nexus to caisson's disease as a result of active service.  There is also no indication that any outstanding VA treatment records are potentially relevant to the present appeal.  The evidence does not show nor has the appellant asserted that the Veteran's cause of death may be otherwise related to service or to his service-connected chronic brain syndrome, post traumatic, with personality change.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

As there is no credible evidence relating the appellant's claimed theory of a relationship between the Veteran's cause of death and caisson's disease as a result of active service, the Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.


Service Connection Claim

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection can be granted for certain diseases, including cardiovascular disease, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war or during peacetime after January 1, 1947, and certain chronic diseases become manifest to a compensable degree within an applicable time period, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board acknowledges that the appellant is competent to give evidence about what she observed or experienced; for example, she is competent to discuss the Veteran's symptoms she observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

In accordance with the decision of the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board notes that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, service treatment records are negative for complaint, treatment, or diagnosis related to the Veteran's cause of death, to include any possible nexus to caisson's disease manifest as a result of active service.  Records show he sustained a head injury in September 1943 while running an obstacle course and that he subsequently experienced a period of amnesia for 12 days.  He was assigned to a construction battalion at the time of his injury.  

VA examination reports dated prior to May 1995 are negative for any indication of injuries due to scuba diving or for a diagnosis of caisson's disease.  A March 1962 report noted the Veteran's heart was not enlarged.  A May 1995 VA aid and attendance examination report noted the Veteran stated (erroneously) that he had a 100 percent service-connected disability rating for action myoclonus secondary to the bends from deep sea diving.  VA treatment records also include lists of medical problems with diagnoses of caisson's disease and decompression sickness without opinions as to etiology.

The Veteran's death certificate shows he died in December 2007 as a result of pulmonary edema secondary to congestive heart failure.  It was noted his death was due to natural causes.  An autopsy was not performed.  In statements in support of her claim the appellant asserted that service connection was warranted because the Veteran's death was connected to his service-connected "Cassons (bends) injury [for] which he was granted 100%."  

Based upon the evidence of record, the Board finds that a disease or injury which caused or contributed to the Veteran's death is not shown to have been a result of an established event, injury, or disease during active service.  There is no evidence the Veteran's cause of death was in any way related to an actual event shown to have occurred during active service.  Service treatment records show he sustained a head injury in September 1943 while running an obstacle course, but there is no probative evidence indicating he had caisson's disease in service or that he incurred any injuries in service as a result of scuba diving activities.  The Veteran had no cardiac or respiratory related problems during active service and none are shown to have developed either as a result of service or as a result of his service-connected chronic brain syndrome, posttraumatic, with personality changes disability.  For these reasons, the Board finds that direct or presumptive service connection is not warranted.

The Board also finds that the appellant's statements, and the Veteran's own May 1995 report, which implied that he sustained injuries in service as a deep sea diver and that he developed caisson's disease as a result of service are inconsistent with the available service and probative post-service medical evidence.  These statements are not credible and are afforded no probative weight.  While the appellant may sincerely believe that the Veteran's cause of death developed as a result of active service, she is not competent to offer opinions on questions of medical causation or diagnosis.  Therefore, her claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


